Title: From Thomas Jefferson to Albert Gallatin, 21 December 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to Mr. Gallatin.
            Dec. 21. 1802.
          
          If there be any doubt about the position of the Marine hospital at Boston, we are hardly competent here to decide it. I should have supposed it might be decided by Genl. Lincoln as a military man as well as a citizen. would Doctr. Eustis think it better to join the Govr. or any other person or persons with the Genl. to fix on the best position? I suggest this for your consideration.   With respect to Colo. Mc.lane his letter was fairly construed as a request to remain in office to a certain day only, & consequently a resignation, & has been the foundation of ulterior arrangements, no longer revocable. and in fact it must be so evident to himself that his continuance in office excites perpetual irritation, that I considered his letter as an evidence of his candor & attention to our peace as well as his own.
        